Citation Nr: 1027317	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for heart disability, to 
include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had periods of active duty service from October 1973 
to March 1974, from May 1979 to May 1986, from January 1988 to 
February 1994, and from March 1995 to August 1995, with periods 
of active duty for training (ACDUTRA).  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this issue for further development in 
May 2008.

The Board observes that the issue of entitlement to service 
connection for hypertension was denied in an August 1994 rating 
decision.  However, the Veteran then entered another period of 
active duty service.  Given the subsequent period of service, the 
following decision on the issue of service connection for heart 
disability also encompasses consideration of hypertension as part 
of the merits analysis instead of a new and material evidence 
analysis.  See 38 C.F.R. § 3.156.  

As noted in the prior remand, in his September 2005 substantive 
appeal, the Veteran appeared to be raising a claim for service 
connection for his neck and shoulders.  Thus, these issues are 
referred back to the RO for clarification and necessary 
appropriate action.  


FINDING OF FACT

Heart disability, to include hypertension, was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is any current heart disability, to include 
hypertension, otherwise related to such service or to any injury 
during service or have its onset during a period of ACDUTRA.  


CONCLUSION OF LAW

Heart disability, to include hypertension, was not incurred in or 
aggravated in service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in June 2004, September 2004, October 2004, 
March 2006 and June 2008 VCAA letters, the appellant was informed 
of the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as well 
as his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in June and 
September 2004, which was prior to the January 2005 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  The Board recognizes that 
subsequent VCAA notices were provided after the initial decision.  
However, the deficiency in the timing of these notices was 
remedied by readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006 and 
June 2008 VCAA letters gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and a VA examination report.  In its prior remand, the 
Board noted that it appeared that a complete set of the Veteran's 
service treatment records from his last period of active duty 
service from March 1995 to August 1995 had not been associated 
with the claims file.  June 2004 and October 2004 responses to RO 
requests from the National Personnel Records Center (NPRC) 
indicated that the records were not available at the Adjutant 
General, but directed the RO to request the records from the 
Records Management Center (RMC).  However, an October 2004 e-mail 
in the claims file indicated that the service treatment records 
were not located at the RMC.  Nevertheless, a December 2004 e-
mail appeared to indicate that a copy of the Veteran's service 
treatment records were located at the Salt Lake VA Medical Center 
(VAMC).  Under the circumstances, the Board determined that the 
RO should make further attempts through official channels, 
including contacting the VAMC, to obtain the Veteran's service 
treatment records from March 1995 to August 1995.  

Subsequently, the RO again requested the Veteran's service 
treatment records from the NPRC, which responded in April 2009 
that it had no records for the Veteran for this period.  The RO 
also requested such records from the VAMC.  Records from the VAMC 
were subsequently sent to the RO, but there were no additional 
service treatment records.  Under the circumstances, in April 
2010, the RO made a Formal Finding of Unavailability of these 
records.  It outlined its attempts to obtain these records and 
found that any further attempts would be futile.  The Board 
agrees that at this point in time, the RO has exhausted all 
avenues to obtain these records and any further requests would be 
futile.  Thus, the RO has met its duty to assist and 
substantially complied with the May 2008 remand.  See Stegall v. 
West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

The Board recognizes that in a case in which a claimant's service 
records are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for any 
adverse decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 
Vet.App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  
Significantly, the Veteran has not provided any information 
concerning any incidents with respect to his current claim of 
heart disability that occurred during this period and would have 
been documented in these records.  Further, again, the RO has 
made numerous attempts to obtain these records and the Board 
finds that it has met the heightened due to assist.  The Board 
concludes that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Per the Board's May 2008 remand, the Veteran was afforded a VA 
examination in March 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is claiming entitlement to service connection for 
heart disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arteriosclerosis and cardiovascular-renal 
disease including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

Service treatment records showed that in December 1979, the 
Veteran complained of chest pain.  A January 1981 service 
examination showed a diagnosis of chest and back pain of 
uncertain etiology.  However, the examination of the chest was 
essentially within normal limits.  A contemporaneous history 
showed that the Veteran indicated he had shortness of breath and 
pain or pressure in chest.  An April 1983 service treatment 
record showed that the Veteran complained of fluttering in his 
chest that caused difficulty in breathing.  The assessment was 
initially deferred.  However, subsequently, it appears that an 
upper respiratory infection/bronchitis was diagnosed.  A November 
1989 record showed that the Veteran complained of chest tightness 
when he took a deep breath.  The assessment was questionable 
anxiety attack, doubt cardiac etiology.  Another May 1991 service 
treatment record showed that the Veteran had chest wall pain and 
it hurt when he took a deep breath.  However, the assessment was 
simply chest wall pain and was silent with respect to any 
findings of a chronic heart disability.  

A February 1992 record showed that the Veteran complained of 
intermittent sharp chest pain and heartburn.  The assessment was 
rule out peptic ulcer disease versus gastroesophageal reflux 
disease.  Further, a March 1992 service treatment record showed 
that it was a normal examination and a chest x-ray was normal.  A 
March 1993 medical history showed that the Veteran reported a 
history of shortness of breath, pain or pressure in chest and 
palpitation or pounding heart.  However, a contemporaneous 
examination showed that the lungs, chest and heart were 
clinically evaluated as normal.  An undated service treatment 
record also showed a complaint of chest tightness.  

Significantly, in February 1994, the Veteran filed a claim for 
service connection for high blood pressure.  No other heart 
disability was mentioned.  In March 1994, the Veteran underwent a 
VA examination, which stated that hypertension was looked for, 
but not found.  In an August 1994 rating decision, the RO denied 
service connection for hypertension as not being found on 
examination.  

Subsequently, the Veteran entered his last period of active duty 
service.  Importantly, the Veteran's April 1995 medical history 
showed that he reported having pain or pressure in chest and 
palpitation or pounding heart.  However, the contemporaneous 
service examination showed that the chest and heart were 
clinically evaluated as normal.  

VA treatment records have also been reviewed.  An October 1996 
problem list is silent with respect to any findings of a heart 
disability.  A contemporaneous treatment record is also silent 
with respect to any complaints or symptoms associated with a 
heart problem.  Further, significantly, a July 1998 treatment 
record showed that the Veteran denied chest pain and 
palpitations.  A chest x-ray was ordered because the Veteran was 
a long term smoker.  However, the x-ray was normal.  An 
assessment of heart murmur was given.  A January 1999 record also 
showed a diagnosis of a heart murmur.  In July 1999 and January 
2000, the Veteran again denied chest pain and palpitation.  
However, a July 2000 record showed that the Veteran reported 
chest pain about a month ago that lasted a couple of hours.  The 
assessment was arrhythmia, asymptomatic for the most part 
although he did report one episode of chest pain.  A holter 
monitor was ordered.  However, no prior history of coronary 
artery disease/arrhythmia was specifically noted.  

Importantly, in May 2004, the Veteran presented for a cardiology 
consultation for evaluation of palpitations that developed about 
three years before.  The Veteran indicated that he never had 
shortness of breath or chest pain.  His coffee habit was noted.  
He rarely exercised, but not because of palpitations.  The 
assessment was mildly symptomatic ectopic atrial tachycardia with 
improvement with current dose of atenolol.  The examiner did not 
provide an etiological opinion.  He advised that the Veteran 
repeat the exercise stress test and to quit drinking so much 
coffee as it exacerbated symptoms.  

Current private treatment records showed that the Veteran had a 
history of tachyarrhythmias.  However, these records do not 
provide evidence linking any current heart disability to service.  

In May 2004, the Veteran filed his current claim.  He indicated 
that in 2001, the VA found that he had a heart problem.  He had 
been given a P4 profile in the Reserves and was interested in 
finding out how to obtain his medications for his heart 
condition.  He then appeared to indicate that a VA doctor in May 
2004 had told him what was causing his heart problems, but failed 
to elaborate any further.  Importantly, the Veteran did not 
provide any further information concerning the cause of his heart 
problems.  In statements of record submitted with his substantive 
appeal, the Veteran and his wife, who has been identified as an 
EMT, described the Veteran's current symptoms and the medications 
he took as well as the effect on his activities.  The Veteran 
again indicated that he had been put on a P4 profile and was 
considered nondeployable.  However, neither provided any 
information concerning additional symptoms during active duty 
service or a continuity of symptomatology since service.     

Given the documentation of incidents in service, the Veteran was 
afforded a VA examination in March 2010.  The claims file was 
reviewed.  The examiner summarized the Veteran's treatment at the 
VAMC.  The Veteran reported that  hypertension was noted in 1991, 
but not diagnosed or treatment until 2000.  However, the examiner 
observed numerous blood pressure readings while in service and 
found that he did not actually see that the Veteran had 
consistent enough elevated blood pressures to diagnosis 
hypertension in service.  After examining the Veteran, the 
diagnoses were hypertension and paroxysmal supraventricular 
tachycardia/ectopic atrial tachycardia.  

The examiner stated that he did not see in any of the Veteran's 
medical records in service that he suffered any tachycardic 
events or palpitations.  This occurrence appeared to be an issue 
that began first in 2000.  The examiner found that there was no 
evidence in the medical record of either symptoms and/or 
complications that would be consistent with a cause or a relation 
of his current disability with any injuries or symptoms otherwise 
in service.  Therefore, his paroxysmal supraventricular 
tachycardia was not at least as likely as not related to any 
symptoms or injuries or disease in service.  Further, with 
respect to the Veteran's hypertension, for the most part, the 
Veteran's blood pressures were actually normal.  Although he had 
one or two episodes of elevated blood pressures, these readings 
did not constitute a diagnosis of hypertension.  The examiner 
indicated that his first elevated blood pressure was in July 2000 
and noted that five previous blood pressure readings at the VA 
were not hypertensive in nature.  Therefore, his hypertension was 
also not at least as likely as not related to any elevated blood 
pressure readings in service.  His hypertension did not develop 
until almost six years after he left service.  

It appears that the examiner ordered a new baseline EKG at that 
time, which has not been associated with the claims file.  
However, the Board finds no prejudice to the Veteran in issuing 
this final decision given that the VA examiner had already 
provided his opinion and gave no indication that it would change 
based on any results from the EKG.  Further, an EKG would 
primarily only need to be considered for rating purposes.  
However, given that service connection is not being awarded, the 
EKG results are no pertinent to this analysis.  

Further, given that the claims file was reviewed by the examiner 
and the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate review 
under applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review and of high 
probative value.  

Initially, the Board acknowledges the Veteran's statements 
indicating that his current heart disability was due to service.  
However, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that he experienced symptoms while in service 
and his assertions concerning symptoms in service are supported 
by the service treatment records.  However, the Veteran has not 
demonstrated any knowledge or expertise in cardiology or general 
medicine.  Hence he is a "layperson," not a medical expert.  A 
layperson is not categorically unable to render a competent 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(laypersons capable of diagnosing varicose veins due to the 
unique and readily identifiable and observable features of 
varicose veins).  However, all conditions are not amenable to lay 
diagnosis.  Of importance is the complexity of the question at 
issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a layperson is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions, such as a type of cancer).  In the instant case, the 
question of whether the symptoms described in service are 
indicative of cardiac abnormality, disease, or disability, 
including his assertion of hypertension in service, is a question 
too complex to be addressed by other than expert evidence.  
Hence, any diagnosis offered by the Veteran is not competent 
evidence of a chronic heart disability in service.  Also 
significant is that medical personnel in service who were aware 
of the Veteran's symptoms failed to diagnose a chronic heart 
disability.  Moreover, after reviewing the service treatment 
records, the VA examiner also found no evidence of a chronic 
heart disability during active duty service.  Given that medical 
personnel clearly considered his symptoms documented in the 
service treatment records and yet did not find him to have any 
disease or disability, any assertions with respect to having a 
chronic heart disability, including hypertension in service are 
outweighed by the more probative medical evidence just discussed.    

Further, although, the Veteran is also competent to report a 
continuity of symptoms since service, he has not asserted or 
described any continuing symptoms since his discharge from active 
duty service.  In fact, in his statements to treating physicians 
after service, the Veteran clearly indicated that his symptoms 
begin around 2000 or 2001, which was approximately five years 
after his last period of active duty service.  Further, in his 
statements of record, the Veteran primarily described his current 
symptoms and gave no indication that they had been ongoing since 
active duty service.   
 
Therefore, after reviewing the totality of the evidence of 
record, the Board finds that service connection for heart 
disability is not warranted.  While service treatment records 
documented certain symptoms, service treatment records do not 
show any findings of a chronic heart disability.  Further, after 
reviewing the claims file and examining the Veteran, the highly 
probative March 2010 VA examination report provided that the 
Veteran's heart disability was not related to service and 
provided a detailed rational for such opinion.  Moreover, there 
is no evidence of arteriosclerosis or hypertension within one 
year of service so the service incurrence of a heart disability 
may not be presumed.  Further, the Board further finds it 
significant that the first post service evidence of a chronic 
heart disability was approximately five years after active duty 
service, so there is no supporting evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  

Further, although the Veteran indicated that he had been put on a 
P4 profile and was considered nondeployable, there is no medical 
evidence to support the conclusion that any current heart 
disability was incurred in or aggravated during a period of 
ACDUTRA.  Moreover, the medical evidence of record does not 
establish a link between the Veteran's heart disability and his 
ACDUTRA.  Significantly, the Veteran has not described any 
incidents during any period of ACDUTRA, which were indicative of 
the manifestation of his currently diagnosed heart disability.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for heart disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for heart disability, to include hypertension, 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


